Title: To Thomas Jefferson from John Stockdale, 13 February 1787
From: Stockdale, John
To: Jefferson, Thomas



Sir
Piccadilly London 13th. Febry. 1787.

I duly received your favor’s of Janry. 28th. and Febry. the 1st. and have sent the Articles agreable to your Order by this Nights Coach which I hope you’ll receive in time. I sent part of the Books to America a long time since by the Gentleman you desir’d, but have not been able to get the remainder. I shall be happy to receive your corrected Copy, which shall be neatly and correctly Printed and Published, according to your desire, without one tittle of Alteration, tho’ I know there is some bitter Pills relative to our Country. As I shall not be above three Weeks in Printing the Work, it may not be amiss to send the Plate at the same time, as they will take some time to Work; I think a shilling for the Use of the Plate, for working each Copy, a very great Price, and I am afraid much higher than the Work will bear, but this I leave entirely to your consideration. I intend to Print 500 Copies, which from the Merit of the Work and the advantage of your Name, I hope will be sold, but all things are uncertain. In short, all that I wish, is to be the Publisher of your work and to be indemnified, without paying any regard to the Profit. I am with great Respect Sir Your much obliged & very hble. Servt.,

John Stockdale

